DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-3, 6, 8, 9, 11-14 and 16-20 allowed.
3.	The closest relevant arts are Homeyer et al (6,280,691 B1) and Saito et al (4,707,167).
Homeyer et al teach an air-purifying piece (10 in Fig. 1) comprising: a substrate sheet (18 & 48); a purifying coating, disposed on an outer surface of the substrate sheet (col. 3, lines 41-47); wherein the substrate sheet comprises: a first support sheet (18); a second support sheet (48); and a heating component (20/30/34), disposed between the first support sheet (18) and the second support sheet (48).  Since the substrate sheet with a first support sheet (18) and a second support sheet (48) is heated up by a heating component (20/30/34), it is inherent that a purifying coating disposed on an outer surface of the substrate sheet is also heated up.  Homeyer et al teach the air-purifying piece (10) comprising the heating component (34) which is a heating wire or a heating sheet (col. 3, line 1).  Homeyer et al teach the purifying coating made of at least one selected from an adsorbent material (48, col. 3, lines 41-47) and a catalytic material (22, 24, col. 3, lines 24-30).  Homeyer does not teach “a first support sheet having a thickness of 0.5 to 2mm; a second support sheet having a thickness of 0.5 to 2 mm; a first purifying coating having a thickness of 0.5 to 2mm; and a second purifying coating having a thickness of 0.5 to 2mm,” as now claimed by amended claim 1.
Saito et al teach an air sterilization filter comprising a heating element (4) made of Nichrome plate (col. 3, lines 44-46) or a heating element (7) made of electrothermal filament lying in a zigzag line having serpentine shape (see 7 in Fig. 5, col. 3, lines 26-33).
4.	Claims 1-3, 6, 8, 9, 11-14 and 16-20 of this instant patent application differ from the disclosure of either Homeyer et al (6,280,691 B1) or Saito et al (4,707,167) in that an air-purifying piece comprises: a heating component, being a heating wire arranged in a serpentine shape; a first support sheet having a specific thickness of 0.5 to 2 mm, and disposed on a first surface of the heating component; a second support sheet having a specific thickness of 0.5 to 2 mm, and disposed on a second surface of the heating component opposite to the first surface; a first purifying coating having a specific thickness of 0.5 to 2 mm, and disposed on an outer surface of the first support sheet; and a second purifying coating having a specific thickness of 0.5 to 2 mm, and disposed on an outer surface of the second support sheet; wherein the heating component is configured to heat the first purifying coating and the second purifying coating to remove pollutants adsorbed on the first purifying coating and the second purifying coating, as thinner thickness of support sheet ensures not only the better support effect, but also the good heat conduction.  As disclosed in Applicant’s specification in paragraph 0008, the air purifying piece having thicknesses of the support sheets and purifying coatings as claimed produces a laminar structure design that effectively reduces the air resistance of the air-purifying piece with the wind direction being parallel to the air-purifying piece and reduces the energy consumption of the fan.  As explained in the specification, when air-purifying performance is lowered, the purifying coatings can be regenerated by in-situ electric heating, thereby prolonging the service life of the purifying coatings, and further realizing long-term and effective purification of the indoor pollutants compared to conventional methods that heat the airflow. 
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        August 22, 2022